Exhibit 10.1
 
 
RESCISSION AGREEMENT
 
This agreement (the “Agreement”) is made and entered into as of this 22nd day of
July, 2011, by and among American Retail Group, Inc., a Nevada corporation
(“ARG”) and the persons listed on Exhibit A attached hereto (the “SM Market
Stockholders”) (all parties referred to herein collectively as the “Parties”).
 
WHEREAS, ARG and the SM Market Stockholders entered into and consummated
transactions pursuant to a Share Exchange Agreement dated as of March 10, 2010
(the “SEA”) whereby ARG acquired from the SM Market Stockholders 100% of the
participating interest in the stock capital of OOO “SM Market Retail,” a limited
liability company organized under the laws of Kazakhstan (“SM Market”), in
exchange for issuance to the SM Market Stockholders of an aggregate of 1,200,000
shares of common stock of ARG;


WHEREAS, ARG and Resource Acquisition Group, Inc., a Nevada corporation
(“DKII”), entered into and consummated transactions pursuant to a Share Exchange
Agreement dated as of February 11, 2011 (the “RTO Agreement”), whereby the
shareholders of ARG transferred to DKII 100% of the outstanding shares of common
stock of ARG held by them, in exchange for an aggregate of 20,000,000 newly
issued shares of common stock of DKII;


WHEREAS, pursuant to the RTO Agreement, the SM Market Stockholders were issued
an aggregate of 1,200,000 shares of common stock of DKII in exchange for an
equal amount of ARG’s shares of common stock held by the SM Market Stockholders;


WHEREAS, effective April 1, 2011, ARG merged with and into DKII and in
connection with the merger DKII changed its name to American Retail Group, Inc.;
and


WHEREAS, ARG and each of the SM Market Stockholders have agreed to rescind the
SEA.


NOW, THEREFORE, the parties agree as follows:


1.           Rescission.  ARG and each of the SM Market Stockholders mutually
agree that the SEA shall be, and is hereby rescinded.


2.           Restoration.


a.           Restoration by SM Market Stockholders. On, and as of the Closing
Date, as defined below, the SM Market Stockholders shall surrender all rights to
and restore to ARG the 1,200,000 shares of ARG’s common stock that they received
pursuant to the SEA (the “ARG Stock”). The number of shares of ARG Stock to be
transferred to ARG by each SM Market Stockholder is set forth on Exhibit A
attached hereto.


b.           Restoration by ARG.   On, and as of the Closing Date, ARG shall
surrender all rights to and restore to the SM Market Stockholders all of the
equitable and legal interest in SM Market (the “SM Market Interests”) which the
SM Market Stockholders had previously conveyed to ARG pursuant to the SEA. The
number of SM Market Interests to be transferred to ARG by each SM Market
Stockholder is set forth on Exhibit A attached hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Effect of Rescission and Restoration.  ARG and each of the SM
Market Stockholders hereby agree that the effects of the foregoing rescission
and restoration will be that:


a.           ARG shall have no ownership interest in SM Market which shall no
longer be a subsidiary of ARG;


b.           All of the ARG Stock issued to the SM Market Stockholders pursuant
to the SEA shall be cancelled;


4.           Closing.


a.           Closing Date.   Closing of this Agreement shall take place at the
offices of Guzov Ofsink, LLC, located at 900 Third Avenue, 5th Floor, New York,
New York 10022 on August 5, 2011, or such other date as the Parties may agree
(the “Closing Date”).


b.           Closing Deliveries.


i.           Stock Certificates.   At the Closing, each of the SM Market
Stockholders shall deliver the certificates, if any, representing the ARG Stock
to ARG, with stock powers endorsed in blank.  At the Closing, ARG shall deliver
to the SM Market Stockholders assignments in the form attached hereto as Exhibit
B transferring the SM Market Interests to the SM Market Stockholders.


ii.           Releases.  At the Closing, the SM Market Shareholders shall
deliver to ARG a release in the form annexed hereto as Exhibit C.  At the
Closing, ARG shall deliver to the SM Market Shareholders a release in the form
annexed hereto as Exhibit D.


5.           Covenants Not to Sue


a.           Covenant Not to Sue ARG.  For good and valuable consideration the
SM Market Shareholders agree, for themselves, and for their legal
representatives, successors, assigns, agents, employees, officers and directors,
to refrain from making, directly or indirectly, any claim or demand, or to
commence, facilitate commencement or cause to be prosecuted any action in law or
equity against ARG, its legal representatives, successors, assigns, agents,
employees, officers and directors (collectively, the “ARG Covenantees”), on
account of any damages, real or imagined, known or unknown, which SM Market or
the SM Market Shareholders, ever had, have or which may hereafter arise. The
foregoing Covenant Not to Sue shall be a complete defense to any action or
proceeding that may be brought or instituted by SM Market or the SM Market
Shareholders against any ARG Covenantee and shall forever be a complete bar to
the commencement or prosecution of any such action or proceeding whatsoever.
 
 
2

--------------------------------------------------------------------------------

 
 
b.        Covenant Not to Sue SM Market Shareholders.  For good and valuable
consideration ARG agrees, for itself, and for its successors, assigns, agents,
employees, officers and directors, to refrain from making, directly or
indirectly, any claim or demand, or to commence, facilitate commencement or
cause to be prosecuted any action in law or equity against and  SM Market
Shareholder, or their respectice legal representatives, successors, assigns,
agents, employees, officers and directors (collectively, the “SM Market
Shareholder Covenantees”), on account of any damages, real or imagined, known or
unknown, which ARG ever had, have or which may hereafter arise. The foregoing
Covenant Not to Sue shall be a complete defense to any action or proceeding that
may be brought or instituted by ARG against any SM Market Shareholder Covenantee
and shall forever be a complete bar to the commencement or prosecution of any
such action or proceeding whatsoever.


6.           No Disparagement.  The Parties agree that at all times subsequent
to the execution of this Agreement, no party shall make any comments, speech or
written statements or take any other action which may either demean, ridicule,
cast disrepute or otherwise reflect unfavorably upon the other Party,  their
officers, directors, shareholders, present and former agents and/or employees as
the case may be.


7.           Miscellaneous.


a.           Further Action.  Each of the Parties agrees to prepare and execute
any and all additional documents and take such further action as may reasonably
be required to consummate this Agreement and to fulfill the Parties' obligations
hereunder.  The Parties shall bear their own costs and attorneys' fees incurred
in connection with preparation and execution of all additional documents and
incurred in connection with any such additional action.


b.           Receipt of Legal Advice.     Each Party has received independent
legal advice from their attorneys with respect to the negotiation of this
Agreement and the advisability of executing this Agreement and any related
documents.


c.           Successors and Assigns.     This Agreement is binding upon and
shall inure to the benefit of the Parties hereto, their respective insurers,
attorneys, divisions, subsidiaries, assigns, successors-in-interest, agents,
representatives, officers, directors, employees, clients and shareholders.


d.           Entire Agreement and Merger.     This Agreement constitutes the
entire understanding and agreement of the Parties with respect to the matters
referred to herein and supersedes and replaces entirely the any other agreements
between, or involving the Parties, including, but not limited to, the SEA.   Any
representation, promise or condition, whether written or oral, among the Parties
with respect to the matters referred to herein which is not expressly so
incorporated shall not be binding on the Parties.  The Parties acknowledge they
have not relied, in entering into this Agreement, on any representations,
promises or conditions not expressly set forth in this Agreement.  No prior oral
or written understanding, covenant, or agreement between, or involving the
Parties with respect to the matters in this Agreement shall survive the
execution of this Agreement.


e.           Amendment.    No supplement, modification, or amendment to this
Agreement shall be binding unless executed in writing by all Parties.
 
 
3

--------------------------------------------------------------------------------

 
 
f.           Non-Waiver.    No waiver of any provision of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision.  No waiver
shall be binding unless it is executed in writing by the Parties.


g.           Construction.  This Agreement shall be construed according to its
fair meaning and be deemed prepared by all Parties.


h.           Counterparts.  This Agreement may be executed in
counterparts.  When each party has signed, dated and delivered at least one such
counterpart, each counterpart shall be deemed an original.  All counterparts,
taken together shall constitute one and the same Agreement, binding and
effective as to all Parties.


i.           No Admission.   Nothing in this Agreement or the delivery of
consideration shall be construed as an admission by any Party of any fact or
liability to any other Party or to any other person.  Each Party denies any and
all liability.


j.           Governing Law; Jurisdiction.    Any dispute, disagreement, conflict
of interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be governed by the laws of the State of New York.  The
Parties hereby irrevocably and unconditionally submit, for themselves and their
property, to the nonexclusive jurisdiction of the appropriate state and federal
courts located in the New York County, New York, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the Parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts.  Each of the Parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to above.  Each of the Parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.  Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices below.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.   EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
 
4

--------------------------------------------------------------------------------

 
 
k.           Titles and Headings.  Titles and headings to sections of this
Agreement are for the purpose of reference only and shall in no way limit,
define or otherwise affect the interpretation or construction of such
provisions.


l.           Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:


If to ARG:


American Retail Group, Inc.
c/o Primary Capital LLC
80 Wall Street, 5th Floor
New York, NY 10005
Attn: Ms. Soledad Bayazit
Fax:


With a copy to:


Guzov Ofsink Flink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Fax: 212-688-7273


If to any SM Market Shareholders, at the address of such person set forth on
Exhibit A


Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


m.           Costs, Expenses.    Each Party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


[Signature Pages Follow]


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on as of the
date first above written.




AMERICAN RETAIL GROUP,
INC.                                                                           
 
By: /s/ Soledad
Bayazit                                                           
Name: Soledad Bayazit
Title:
President                                                                                  





SM MARKET STOCKHOLDERS:
 
/s/ Anar B. Telgaraeva                                                      
Anar B. Telgaraeva
 
 
/s/ Anar B. Boranbaeva                                                      
Anar B. Boranbaeva
 


/s/ Nazipa I. Kayrasheva                                                      
Nazipa I. Kayrasheva

 
/s/ Moldir B. Saletbaeva                                                      
Moldir B. Saletbaeva
 


/s/ Aigul M. Nurgalieva                                                      
Aigul M. Nurgalieva
 


/s/ Farida I.
Yazdigani                                                                
Farida I. Yazdigani
 
 6

--------------------------------------------------------------------------------